PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/832,977
Filing Date: 6 Dec 2017
Appellant(s): Kartoun et al.



__________________
Stephen J. Walder, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1, 3-11, and 14-24 are rejected under 35 U.S.C. 101.
Claims 1, 4, 7-10, 11, 14, 17-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Leven (US PG Pub. 2004/0172290 A1) in view of Bayne et al. (US PG Pub. 2008/0262873 A1).
Claims 5-6, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leven (US PG Pub. 2004/0172290 A1) in view of Bayne et al. (US PG Pub. 2008/0262873 A1), in further view of Dullen (US PG Pub. 2016/0198996 A1).
(2) Response to Argument
RESPONSE TO ARGUMENTS AGAINST REJECTIONS UNDER 35 U.S.C. 101
The Appellant asserts that the claims are directed toward patent-eligible subject matter and that the rejections made under 35 USC 101 are improper.  The Examiner respectfully submits that the subject matter eligibility rejection is proper.
With respect to the argument on page 6 of the Appeal Brief that the claims cannot be classified as mental processes because the claimed features cannot be practically performed within the human mind, the Examiner respectfully disagrees because the additional elements in the claims (e.g. short-range wireless protocol, portable health monitoring device, electronic medical record (EMR), client computing device, etc.) do not prevent the abstract idea itself from being practically performed in a human mind.  “Claims can recite a mental process even if they are claimed as being performed on a 
The Appellant further asserts on pages 6-7 of the Appeal Brief that the Final Office Action dated August 19, 2020 oversimplifies and generalizes the steps of the claims.  This assertion is incorrect.  The 35 U.S.C. 101 rejection made in the Final Office Action separated the abstract ideas of transmitting data, receiving data, retrieving appointment and health monitoring information, correlating health data, and outputting the result from the additional elements such as the short-range wireless protocol, portable health monitoring device, electronic medical record (EMR), client computing device, etc. for the sake of clear analysis, however all parts of the claims were appropriately analyzed under the two-part Alice/Mayo analysis as specified in the 2019 PEG.  The actual device involvement was not considered as part of the abstract idea, but was rather considered as additional elements in the 101 analysis.  The Examiner submits that the claims were not oversimplified or generalized, but were instead separated into their constituent parts for the sake of clarity and then properly analyzed for eligibility.
The Appellant asserts that the claimed invention is an improved computer tool (Appeal Brief p. 7-9), however it is unclear how the computer tool is improved based on Appellant’s arguments and the invention as claimed.  According to MPEP 2106.05(a), the improvements to computer technology must be to improve computer capabilities, and not just merely invoking computers as a tool.  Furthermore, mere automation of manual processes may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05(a)(I)).  The instant claims merely automate the manual processes that a 
Appellant asserts on page 9 of the Appeal Brief that the operations of transmitting the interrogation signal and responding to the interrogation signal are operations that are part of the improved computing tool and improved computing tool operations, and that the transmission of a signal and responding to the transmitted signal with a responsive communication cannot possibly be performed as a mental process.  The Examiner respectfully disagrees.  The transmission and response to the interrogation signal are claimed at such a high level of generality that it is unclear just how they, as 
Appellant asserts that the present specification provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement (Appeal Brief, p. 9-10).  The Examiner respectfully disagrees.  Upon review of the present specification, it appears that the invention is directed toward the collection and analysis of patient health data for the purposes of improving a doctor’s preparation prior to seeing a patient.  However, neither the problems detailed in the present specification nor the solutions as claimed are directed to a technical problem or a technical solution respectively.  From MPEP 2106.05(a): “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art” (emphasis added).  The Examiner respectfully submits that the argued problem is not a technical problem.  Improving the preparation processes of a physician is not a technical problem.  The problem that is being solved is not one that is based on the technology in that the problem is not the result of the limitations imposed by the technological environment to which the claimed invention is confined.
as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology” (emphasis added).  As stated in the Final Office Action, a human can perform the mental process of transmitting a signal by verbally communicating with each other (the verbal communication is a wireless, short-range interrogation signal; please see above for other examples regarding how the mental process of transmitting and responding to the interrogation signal can be performed by a human).  When a human speaks to another human, there is a transmission of data from one human to another.  Similarly, a human passing a written note to another human constitutes a transmission of data from one human to another.  In both cases, the data transmission happens wirelessly, and over a short range.  The proximity based interrogation system and short-range wireless transmission protocol are not considered as part of the abstract idea, but are instead considered as additional elements.  Because they are recited at such a high level of generality (under the broadest reasonable interpretation, the proximity based interrogation system could be any configuration of generic computer components, and the short-range wireless transmission protocol could be any number of well-known, understood, routine, and conventional protocols such as RFID, Bluetooth, Wifi, etc.) that they amount to no more than generic computer components.  As it is clear that these transmitting and receiving operations of the present independent claims can encompass at least a human being speaking or a human being writing with pen and paper, the Examiner submits that the Final Office Action has succeeded in demonstrating that the claimed transmitting and receiving operations can be practically performed as a mental process.
Regarding the abstraction, generalization, and oversimplification arguments made by Appellant on page 12 of the Appeal Brief, the Examiner wishes to reiterate that no features from the claimed 
Appellant argues on pages 12-13 of the Appeal Brief that the specific transmission and receiving operations recited in the independent claims cannot be accomplished as a mental process as it requires the interplay of two computing systems to accomplish the task.  Examiner disagrees because as discussed above, the process itself of transmitting and receiving data can be performed as a mental process.  The performance of this process on a generic computer, in a computer environment, or using a computer as a tool to perform the mental process may still recite a mental process despite the requirement for the use of a computer (see MPEP 2106.04(a)(2)(III)(c)).  The requirement of using two computing systems to accomplish the transmission and receiving operations (which is a concept that can be performed by two humans communicating with each other) does not foreclose the transmission and receiving operations from being performed by a human.
Appellant argues on page 13 of the Appeal Brief that the operations recited in the claims are specific non-generic computer operations that can only be performed by specially configured computing systems.  Examiner respectfully disagrees.  It is unclear (and Appellant makes no mention of) which operations recited in the claims are deemed by the Appellant to be non-generic, and how they may only be performed by specially configured computing systems.  The claims are recited at such a high level of generality that under the broadest reasonable interpretation, any generic computer may perform the generic data collection and analysis processes as claimed.

Appellant incorrectly asserts that the Final Office Action did not identify the abstract idea, and that the Final Office Action merely simplifies and generalizes claimed operations and generically alleges 
With regard to “mere instructions to apply an exception” on page 15 of the Appeal Brief, the Appellant asserts that the Final Office Action has failed to demonstrate that the additional elements of the claim are merely instructions to apply an exception.  Examiner respectfully disagrees.  The USPTO memorandum published in light of Berkheimer v. HP stated on pages 3-4 that examiners can cite to an applicant’s specification, court decisions, publications demonstrating the well-understood, routine, conventional nature of elements, and can take official notice.  The Final Office Action included citations to the present specification to determine the general functionality of the limitations as well as court decisions to analogize the technologies and functions.  The Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception.
Regarding “insignificant extra-solution activity”, Appellant argues on pages 15-16 of the Appeal Brief that the Final Office Action failed to evaluate the claimed features as a whole and failed to evaluate the claimed features in light of the present specification which indicates the invention to be a specific improved computing tool.  Examiner respectfully disagrees.  Although the Final Office Action pointed out specifically what was considered to be the judicial exception and what was considered to be additional elements, the claimed features were evaluated as a whole.  In addition, the claims were analyzed in light of the present specification, however it must be noted that unclaimed subject matter that may be found in the specification cannot be brought into the claims.  In other words, the claims were evaluated based on the features and details that they recited.

Regarding the “outputting” arguments (Appeal Brief, pages 16-17), Examiner respectfully disagrees.  The outputting operation is insignificant extra-solution activity because it amounts to no more than using a display (which can be a conventional display, see present specification [0092]) to display the results of data analysis, specifically the results of identifying relevant change information.  The courts have found that the selection of information (such as the identification of relevant change information) based on types and availability of information for collection analysis, and display (such as the outputting operation) amounts to insignificant extra-solution activity (see MPEP 2106.05(g)(3) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Regarding Appellant’s argument that the claims do not generally link the abstract idea to a particular technological environment or field of use, the Examiner disagrees.  The additional elements such as the proximity based interrogation system, the client computing system, a wireless short-range interrogation signal, etc. merely link the use of the abstract idea of collecting patient data, making comparisons between the data, and outputting the results of the analysis to a particular technological environment (i.e. “implementation via computers”) or are well-understood, routine, conventional activity recited at a high level of generality (see MPEP 2106.05(e)).
Appellant argues the additional elements of the claims are not merely a computer readable medium, processors, patient EMR information, outputting relevant change information, or linking the claimed features generally to healthcare and medicine, and that the Final Office Action has failed to demonstrate that the additional elements do not set forth a practical application.  Examiner respectfully disagrees.  The additional elements of the claim are addressed in the Final Office Action on pages 3-5.  As stated in the Final Office Action and as discussed above, the additional elements fail to integrate the judicial exception into a practical application because they amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, generally link the abstract idea to a particular technological environment or field of use, or amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.  Again, the USPTO memorandum published in light of Berkheimer v. HP stated on pages 3-4 that examiners can cite to an applicant’s specification, court decisions, publications demonstrating the well-understood, routine, conventional nature of elements, and can take official notice.  The Final Office Action included citations to the present specification to determine the general functionality of the limitations as well as court decisions to analogize the technologies and functions.  The Examiner respectfully submits that the 
Regarding Step 2B (Appeal Brief, pages 18-20), Appellant argues that the specific combination of features as claimed is not well-understood, routine, or conventional.  Examiner disagrees.  Appellant makes conclusory remarks regarding significantly more, but does not demonstrate how the specific combination of claimed features was not well-understood, routine, or conventional prior to the claimed invention.  On the contrary, the specific combination of elements in the claims is routinely performed by healthcare professionals.  For example, healthcare professionals may: 
transmit a wireless short-range interrogation signal using a short-range wireless transmission protocol (e.g. a physician verbally calling out to a nurse assigned to a patient); 
receive a responsive wireless communication from a portable health monitoring device associated with a patient, in response to the portable health monitoring device receiving the wireless short-range interrogation signal due to entry by the portable health monitoring device into a wireless transmission range of the proximity based interrogation system (e.g. a nurse responding in the affirmative to the physician due to hearing the physician calling out within hearing distance of the nurse); 
retrieve from a patient encounter scheduling system, patient encounter appointment information, wherein the patient encounter appointment information stores data indicating a reason for the patient’s currently scheduled encounter with a user (e.g. the physician reviewing a schedule to determine why a patient is visiting); 
retrieve health monitoring information from the portable health monitoring device in response to receiving the responsive communication, wherein the health monitoring 
correlate the health monitoring information with patient electronic medical record (EMR) information to generate correlated health information (e.g. the physician comparing the data from the nurse with the data from the patient’s EMR); 
evaluate the correlated health information to identify relevant change information in at least one of the patient’s medical condition, patient’s lifestyle, or patient’s adherence to a previously prescribed treatment (e.g. the physician evaluates the correlated health information to identify that the patient’s increased heart rate is due to the patient not adhering to their prescribed medication); 
and output the identified relevant change information to a client computing device that presents the relevant change information to the user (e.g. the physician sending the relevant change information to a cardiologist’s computer to display the relevant change information to the cardiologist).  
The interpretation as above is encompassed by the broadest reasonable interpretation, given the high level of generality in the claims.  In addition, the use of a generic computer to perform the mere automation of these manual processes is not sufficient to show an improvement in computer-functionality, and therefore, does not amount to significantly more.
Thus, independent claims 1, 11, and 20 do not recite patent eligible matter.  The dependent claims likewise incorporate the deficiencies of their respective independent claims.
In addition to the above, the Appellant asserts that the dependent claims recite additional features that cannot be practically performed in the mind, such as claims 5 and 15, which recite 
Regarding claims 6 and 16, the Appellant argues on pages 21-22 of the Appeal Brief that the claims recite elements of a specific improvement and solution provided by the present invention with regard to specific targeted health monitoring information retrieval from a portable health monitoring technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art” (emphasis added).  The Examiner respectfully submits that the argued problem is not a technical problem.  Improving the preparation processes of a physician is not a technical problem.  The problem that is being solved is not one that is based on the technology in that the problem is not the result of the limitations imposed by the technological environment to which the claimed invention is confined.  For at least these reasons, claims 6 and 16 do not provide specific features of a specific improved computing tool solution that when viewed as a whole with regard to the features of the claims that are directed to patent eligible subject matter.
Regarding claims 7 and 17, the Appellant asserts that the claims are reciting a specific practical application of a specific physician interface which has a specific arrangement of the relevant change information with regard to a measure of relevance of the change information to particular criteria.  Examiner disagrees.  Similar to claims 6 and 16, claims 7 and 17 provide solutions to a problem which is not rooted in a technical limitation of the hardware used (i.e. the argued problem is not a technical problem).  Accordingly, the limitations of claims 7 and 17 do not provide any technical improvement to the computer hardware being used in the invention and as such, do not recite a practical application of 
Regarding claims 8 and 18, again, the Appellant argues that the limitations are of an improved computing tool and improved computing tool operation, which sets forth a practical application of any alleged abstract idea.  Examiner disagrees.  Once again, the limitations of claims 8 and 18 do not provide a technical solution because the problem that is being solved is not one that is based on the technology in that the problem is not the result of the limitations imposed by the technological environment to which the claimed invention is confined.  Accordingly, the claims do not set forth a practical application, nor do they provide significantly more than the abstract idea.  Similar considerations apply to claim 23, which recites similar features.
Regarding claims 9 and 19, the Appellant asserts on page 23 of the Appeal Brief that the claims recite a limitation or practical application of the claimed invention in that the claimed invention improves the security of the information retrieved from the portable health monitoring device and thus, is a practical application of the abstract idea.  Examiner disagrees.  The retrieval of information that is specifically pertinent to the particular patient’s reasons for a scheduled encounter with the user from the portable health monitoring device, specifically when the portable health monitoring device enters a range of a proximity based interrogation system, and retrieving the targeted information for which the patient has provided permissions constitutes elements are not sufficient to show an improvement to computer-functionality.  As discussed above, retrieval of information that is specifically pertinent to the particular patient’s reasons for a scheduled encounter with the user from the portable health monitoring device, specifically when the portable health monitoring device enters a range of a proximity based interrogation system is not a technical solution to a technical problem, and as such, does not provide an improvement to computer technology.  In addition, retrieving the targeted information for which the patient has provided permissions is a mere automation of the manual process of retrieving 
Regarding claim 10, the Appellant asserts that the inclusion of a wearable technology device, computerized implant implanted in the patient, human ingestible technology device, or a smartphone executing at least one health monitoring application cannot be practically performed within a human mind, and thus demonstrates the patent eligibility of the presently claimed invention.  This is incorrect.  The elements of the limitations of claim 10 are all well-understood, routine, conventional devices in the field of healthcare, and have been analyzed as such in the Final Office Action on page 5.  It is unclear how they might provide any improvement to any computer-functionality, and accordingly, do not provide any practical application or significantly more than the judicial exception. 
Regarding claim 21, the arguments made by the Appellant on pages 23-24 of the Appeal Brief appear to be largely similar to the arguments made for claims 5-6 and 15-16.  Accordingly, the Examiner wishes to direct attention to pages 14-16 of the Examiner’s Answer for responses to arguments made for claims 5-6 and 15-16, which are also applicable to claim 21.
Finally, the Appellant concludes their arguments (Appeal Brief, page 24) by stating that the claims set forth a particular machine and recite features that otherwise apply or use the alleged abstract idea in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  It is unclear to the Examiner what “some other meaningful way” could entail, as the Appeal Brief fails to point to specific examples of how the claimed invention goes beyond generally linking the use of the judicial exception to a particular technological environment.  In addition, the Appellant falsely asserts that the Final Office Action takes the position with regard to the independent claims that the only way they can recite patent eligible matter is to recite an improvement in the functioning of a computer or another technology.  On the contrary, the Final Office Action (pages 
RESPONSE TO ARGUMENTS AGAINST REJECTIONS UNDER 35 U.S.C. 103
The Appellant asserts that the prior art rejections made in the Final Office Action do not teach every limitation.  The Examiner respectfully submits that the arguments in support of this assertion are incorrect.
Rejection under 35 U.S.C. 103 Based on Leven and Bayne
With respect to the Leven reference, the Appellant argues (on pages 27-28 of the Appeal Brief) that Leven does not teach: retrieving, from a patient encounter scheduling system, patient encounter appointment information, wherein the patient encounter appointment information stores data indicating a reason for the patient’s currently scheduled encounter with a user; and a subset of information monitored by the portable health monitoring device that is specific to the reason for the patient’s currently scheduled encounter with the user.  The Examiner respectfully submits that this is incorrect.  The 103 rejection was made in view of the combination of Leven and Bayne.  The references are to be considered in combination with one another, and are not to be taken separately.  Regarding “retrieving, from a patient encounter scheduling system, patient encounter appointment information, does teach the limitation (addressed below in the discussion of the Bayne reference).  The Appellant continues on to assert that because Leven does not teach the limitations above (as taught by Bayne; see Appeal Brief pages 28-29), Leven therefore fails to teach the correlation of the specific subset of health monitoring information with a patient EMR, the evaluation of the correlated health information to identify relevant change information in at least one of the patient’s medical condition, patient’s lifestyle, or patient’s adherence to a previously prescribed treatment, or the output of the identified relevant change information to a client computing device that presents the relevant change information to the user.  Again, the Appeal Brief is incorrect.  The Appeal Brief fails to consider that the specific subset of health monitoring information being manipulated by Leven is taught by Bayne.  In other words, Bayne teaches the “subset of information monitored by the portable health monitoring device that is specific to the reason for the patient’s currently scheduled encounter with the user” which is correlated by the system of Leven with a patient EMR, and subsequently, the system of Leven performs the “evaluation of the correlated health information to identify relevant change information in at least one of the patient’s medical condition, patient’s lifestyle, or patient’s adherence to a previously prescribed treatment, and the output of the identified relevant change information to a client computing device that presents the relevant change information to the user”.
The Appellant asserts on page 28 of the Appeal Brief that Leven does not teach the transmission of an interrogation signal or the receiving a response to such interrogation signal.  This argument is incorrect.  Leven [0028] teaches “the wireless transceiver can be Blue Tooth-enabled or use some other short range wireless protocol, such as the 802.11 series of wireless protocols.”  It would be obvious to 
The Appellant asserts that Leven does not teach the limitation “wherein the health monitoring information is a subset of information monitored by the portable health monitoring device that is specific to the reason for the patient’s currently scheduled encounter with the user”.  The Examiner respectfully submits that this is incorrect.  Again, the Final Office Action makes clear on page 9 that Leven does not explicitly teach, however Bayne does teach that the health monitoring information is a subset of information monitored by the portable health monitoring device that is specific to the reason for the patient’s currently scheduled encounter with the user.  Similar arguments can be made in response to the following assertions made by Appellant on pages 29-30 of the Appeal Brief.

The Appellant then argues that Leven does not teach the evaluation of the correlated health information to identify relevant change information in at least one of the patient’s medical condition, patient’s lifestyle, or patient’s adherence to a previously prescribed treatment (Appeal Brief, pages 31-32).  The Examiner disagrees.  As discussed above, under the broadest reasonable interpretation, “correlating” can be interpreted as “comparing”.  The determination as in Leven [0053] of whether a detected health indicator is in range of normal health indicators in a patient profile is comparing (equivalent to correlating) the detected health indicator to the range of normal health indicators in the patient’s electronic medical record.  Leven [0053] further teaches determining, based on the correlated patient data, if a potential health problem may exist for the patient.  This determination, under the 
The Appellant argues Bayne does not teach does not teach or suggest sending an interrogation signal to a portable health monitoring device of the patient, receiving a responsive communication back, when the portable health monitoring device associated with the patient enters the range of the interrogation system.  The Examiner submits that even if Bayne does not teach the limitations of “sending an interrogation signal to a portable health monitoring device of the patient, receiving a responsive communication back, when the portable health monitoring device associated with the patient enters the range of the interrogation system”, Leven does teach them, as discussed above (see pages 20-21 of this document).  The Appeal Brief incorrectly assumes that Bluetooth transceivers are “just wireless sensors that will always provide whatever information that they provide to the central system continuously”.  On the contrary, Bluetooth systems involve interrogation systems and responsive actions.  If two Bluetooth devices know absolutely nothing about each other, one must run an inquiry to try to discover the other. One device sends out the inquiry request, and any device listening for such a request will respond with its address, and possibly other information, which can include the reason for a patient’s visit (the reason for a patient’s visit is taught by Bayne; see Final Office Action page 9).
The Appellant also argues that Bayne does not teach “acquiring information about the reason for the patient’s visit”.  The Examiner disagrees with this evaluation.  As stated in the Final Office Action on page 9, Bayne [0021] teaches collecting patient visit information (equivalent to patient encounter appointment information) from an office system (equivalent to the patient encounter scheduling system) which includes the reason for the patient’s visit.  The Appellant argues that Bayne merely teaches a portal for scheduling a home visit and sending an email to a doctor.  On the contrary, the 
Thus, using the system of Leven in combination with the patient encounter appointment information and subset of health monitoring information, the interrogation mechanism and all of the operations enumerated by the Appellant on page 34 of the Appeal Brief are taught.  
In addition, Appellant argues on page 35 of the Appeal Brief that the Leven and Bayne references fail to teach or render obvious the specific additional features recited in the dependent claims 4, 7-10, 14, 17-19, and 22-24.  The Examiner disagrees.
Regarding claims 7 and 17, the Appellant asserts that Leven does not teach providing a physician interface in which change information is prioritized according to a measure of relevance of the change information to the medical conditions of the patient, the treatments previously prescribed to the patient, and the reason for the patient’s currently scheduled encounter.  This is incorrect.  As stated in the Final Office Action pages 16-17, under the broadest reasonable interpretation, Leven teaches prioritizing information according to: relevance of the change information to the medical conditions of the patient (Leven teaches using relevant indicator data in comparison with the patient profile data in response to detecting a health condition, and outputting the result; [0042]); the treatments previously prescribed to the patient (Leven teaches the system can determine the change information’s relevance to medications prescribed to the patient, and again outputs relevant comparison information to a physician; [0054]); and the reason for the patient’s currently scheduled encounter (Leven teaches in paragraph [0062] receiving a doctor’s diagnosis, which is the reason for the patient’s currently is prioritized using certain criteria.  Accordingly, Leven teaches the requirements of the claim by teaching the presentation of change information, which is prioritized over other patient information by using the measure of relevance of the change information to the medical conditions of the patient, the treatments previously prescribed to the patient, and the reason for the patient’s currently scheduled encounter, as discussed above. 
Paragraph [0042] of Leven does not merely teach the ability to collect health indicators and provide it to a user’s doctor, as the Appeal Brief incorrectly asserts on page 35.  In contrast, paragraph [0042] of Leven teaches using relevant indicator data in comparison with the patient profile data (this is equivalent to the change information) in response to detecting a health condition, and outputting the result.  The determination made by the system of Leven to provide the health indicator data to the doctor is equivalent to prioritizing the health indicator data over other data due to its relevance to a detected health condition (see Leven, [0042]).  In other words, paragraph [0042] teaches prioritizing the display of certain data according to a measure of relevance of the change information to the medical conditions of the patient.
Paragraph [0043] of Leven does not merely teach the generic capability of displaying collected data as the Appeal Brief incorrectly assumes on pages 35-36.  In contrast, paragraph [0043] of Leven teaches not only the display capabilities of Leven, but also that the data relating the user’s vital signs (such as the prioritized patient information) can be used to display an early diagnosis of a patient before 
Paragraph [0054] of Leven does not merely teach a programmatic response to health indicators being outside a normal range as asserted by the Appeal Brief on page 36.  Instead, paragraph [0054] of Leven teaches providing patient information relevant to a patient’s medical condition to a user, including medications prescribed to the patient.  This is equivalent to prioritizing the data including the medications prescribed to the patient over other data, because the relevant data is provided to the doctor (prioritized), while other irrelevant data is not automatically presented to the doctor (not prioritized.
Paragraph [0062] of Leven teaches detecting and comparing health indicators with a patient profile based on the received doctor’s diagnosis and course for treatment (equivalent to the reason for a patient’s currently scheduled encounter).  The results of the comparison may be displayed as prioritized information as detailed above in the discussion of Leven paragraph [0043].
Similar considerations as above for claims 7 and 17 apply to the similar features presented in claim 22.
Regarding claims 8 and 18, the Appellant argues on pages 36-37 of the Appeal Brief that Leven in combination with Bayne does not teach “categorizing the relevant change information into categories of qualitative assessment of factors affecting at least one of a medical condition of the patient, a previously prescribed treatment of the patient, or the reason for a currently scheduled encounter with the patient, and that the categories of the relevant change information are output.  The Examiner respectfully disagrees.  Leven teaches categorizing the relevant change information (taught by Leven in [0039] as change in health indicator data) into categories of qualitative assessment (Leven teaches determining if the change in health indicator data is anomalous, which is a qualitative assessment) of factors affecting at least one of a medical condition of the patient, a previously prescribed treatment of 
Regarding claims 9 and 19, the Appellant argues on pages 37 and 38 of the Appeal Brief that Leven in combination with Bayne fails to teach “retrieving health monitoring information permissions associated with the patient in response to receiving the responsive communication,” “a portion of available health monitoring information from the portable health monitoring device, for which the patient has granted associated health monitoring information permissions for retrieving the portion of available health monitoring information.”  The Examiner disagrees.  Leven teaches retrieving health monitoring information permissions associated with the patient (paragraphs [0025]-[0026] teach retrieving health monitoring information in response to receiving the responsive communication).  The health monitoring information includes the health monitoring information permissions of paragraph [0044] because only the authorized health monitor data is retrieved, while the information that is not authorized by the patient is not retrieved (i.e. the system retrieves permissions for the health monitoring information in the process of retrieving the health monitoring information by determining which information is authorized by the patient).  Leven also teaches retrieving a portion of available health monitoring information from the portable health monitoring device, for which the patient has granted associated health monitoring information permissions for retrieving the portion of available 
For at least the foregoing reasons, the Examiner respectfully submits that the arguments against Leven in view of Bayne are incorrect, and that under the broadest reasonable interpretation, the rejections in view of the combination of Leven and Bayne are proper.
Rejection under 35 U.S.C. 103 Based on Leven, Bayne, and Dullen
With regard to claims 5 and 15, the Appellant argues on pages 39-40 of the Appeal Brief that the references fail to teach a cognitive evaluation operation, patient encounter appointment information, and the reason for the patient’s currently scheduled encounter, criteria for evaluating a health condition of the patient relevant to the reason for the patient’s currently scheduled encounter, and selecting health monitoring information that is retrieved from the portable health monitoring device that corresponds to the criteria.  Examiner respectfully disagrees.  It is not claimed which specific cognitive evaluation operations are performed, and so the statistical and comparative algorithms of Dullen ([0172]) fall within the broadest reasonable interpretation of the limitation.  Dullen further teaches performing the cognitive evaluation operations on patient encounter appointment information (taught by Dullen as data surrounding a patient’s annual visit in [0106], and substituted by the reason for the patient’s scheduled appointment taught by Leven in [0062]).  Dullen also teaches determining for the reason for the patient’s currently scheduled encounter (taught by Dullen as data surrounding a patient’s annual visit in [0106], and substituted by the reason for the patient’s scheduled appointment taught by Leven in [0062]), criteria (taught by Dullen as indicators; [0172]) for evaluating a health condition of the patient (the indicators are used to determine a patient’s Biotrace Factor for the patient’s disease state, 
The Appellant argues on page 41 of the Appeal Brief that Dullen teaches that a human physician checks off, using checkboxes, the factors they believe should be analyzed using statistical and comparative algorithms.  The Examiner submits that this finding is irrelevant to the present claims and to how the cited prior art teaches the limitations of the claims.  While a human physician may indeed select factors of interest to be analyzed, it is the data analysis module of the system which determines the indicators (again, interpreted under the broadest reasonable interpretation as criteria) for each Biotrace factor (which is taken to be an evaluation of a health condition; see Dullen, [0172]).  Dullen further teaches using comparative algorithms (which fall under the broadest reasonable interpretation of cognitive computing) to determine the indicators ([0172]).
The Appellant argues on page 42 of the Appeal Brief that the “statistical and comparative algorithms” of Dullen are applied to factors that a human being identifies.  The Examiner respectfully 
Regarding claims 6 and 16, the Appellant argues that Leven, Bayne, and Dullen do not teach a request that specifically is a request to provide the selected health monitoring information that corresponds to the criteria determined by the cognitive computing system specific evaluation.  The Examiner disagrees.  Leven teaches retrieving health monitoring information from the portable health monitoring device in response to receiving the responsive communication comprises: sending a request to the portable health monitoring device (Leven teaches the health indicator data can be transmitted responsive to a request to the portable health monitoring device; [0040]) to provide the selected health monitoring information that corresponds to the criteria (Leven teaches in paragraph [0040] that the data that is sent in response to the request comprises data indicating possible health problems, which is the same data as the selected health monitoring information that corresponds to the criteria as taught by Leven in paragraph [0039] as the selected anomalous or problematic health monitoring information).  Thus, Leven, in combination with the teachings of Bayne and Dullen, teach and render obvious the specific features of claims 6 and 16.  Similar arguments as for claims 5-6 and 15-16 can be made for claim 21, which recites similar features.
For at least the foregoing reasons, the Examiner respectfully submits that the arguments against Leven in view of Bayne, in further view of Dullen are incorrect, and that under the broadest reasonable interpretation, the rejections in view of the combination of Leven, Bayne, and Dullen are proper.

The Examiner respectfully asserts that all the arguments against the cited references are incorrect.  Therefore, the argument that the prior art rejections made under 35 U.S.C. 103 fail to teach all of the claimed limitations is incorrect and the 103 rejections are proper.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/JONATHAN DURANT/Primary Examiner, Art Unit 3626  
                                                                                                                                                                                                      /Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.